MEMORANDUM **
Wayne P. McGee, an Oregon state prisoner, appeals pro se the district court’s judgment denying his request to proceed in forma pauperis under 28 U.S.C. § 1915(g), and dismissing, without prejudice, his 42 U.S.C. § 1988 action against prison and state officials. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, see Tierney v. Kupers, 128 F.3d 1310, 1311 (9th Cir.1997), and we affirm.
The district court properly denied McGee’s request for in forma pauperis status and dismissed his action without prejudice. See 28 U.S.C. § 1915(g); Tierney, 128 F.3d at 1311. On appeal, McGee raises allegations that he is suffering from serious physical harm. However, McGee failed to allege these facts before the district court, and “[a]s a general rule, we will not consider an issue raised for the first time on appeal.” See Howard v. America Online Inc., 208 F.3d 741, 747 (9th Cir.2000).
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.